Case 18-16907-amc       Doc 55-1 Filed 12/11/18 Entered 12/11/18 12:40:18                          Desc
                        Exhibit - Letter from school Page 1 of 1



                                The Cem‘eral’or/quiem
                                      BETTER OUTCOMES FOR LIFE




December 11, 2018


To Whom It May Concern:


This letter is to notify that Ms. Natasha Rivera’s son, Ethan Arroyo attends our C.O.R.E.
program Monday through Friday, 9:00am-2:00pm. Her son is then dismissed on the
Philly Trans bus. He arrives home at times that vary day to day, which may conﬂict with
Ms. Natasha’s ability to be in attendance for anyThing that is scheduled after his time of
dismissal from our program.

Please feel free to contact me   with any questions.




Clinical Lead
215-220—2156




                                3905 Ford Road, Suite 6, Philadelphia, PA 191310824
                        Phone: 215.878.3400   v   Fax; 215.878.2082 ,   www,Ihcccntcﬂomuzism‘org
                                                  A nnn-pmfk organization
